Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered December 10, 1998, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was not advised of the consequences of the waiver of his right to appeal the judgment of *249conviction and therefore his plea was not voluntary. However, there is no indication in the record that the defendant’s plea was conditioned upon a waiver of his right to appeal.
The defendant’s further contention that the court was obligated to insure that his plea was knowing and voluntary is not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, as two psychologists found the defendant competent to proceed to trial and the defendant himself indicated to the court that he understood the plea proceedings, the court had no obligation to inquire further into his competency (see, People v Durant, 198 AD2d 515).
The defendant’s claim of ineffective assistance of counsel is belied by the record. The defendant admitted at the time of his plea that he had had a full and complete opportunity to speak to his attorney, and that he was satisfied with his legal representation (see, People v Harris, 222 AD2d 522). Moreover, under the circumstances of this case, where the defendant, who was found competent to proceed to trial, admitted to the police that he had killed the victim, and was promised the minimum sentence in exchange for his plea of guilty, the plea was well advised. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.